DETAILED ACTION
This action is in response to amendments filed March 28th, 2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Applicant’s election without traverse of Species XIII (corresponding to the panel shown in Fig. 1 with the fastening element shown in Fig. 3-8, 9 (first version) and 13, and the mating portion from Fig. 10 (second and third versions)) in the reply filed on December 30th, 2020 is acknowledged.
Status of claims
Claims 1-8, 10-15, 16 are pending.
Claim Rejections - 35 USC § 102
Claims 11-14, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cluff (US 4,725,044).
Regarding claim 11, Cluff discloses a fastening element (26) for connecting a panel to an elongate frame member (the fastening element is capable of connecting a panel to an elongate frame member; see ** below), the fastening element extending in a longitudinal direction between a first end and a second end (see Annotated Fig. 4 below), and having:
a frame engaging portion (see Annotated Fig. 5 below) arranged to engage with a mating portion extending along the elongate frame member (frame engaging portion is capable of engaging with a mating portion that extends along the elongate frame member; see ** below), the frame engaging portion extending in the longitudinal direction from the first end to the second end (as seen in the figures); and
a panel engaging portion (see Annotated Fig. 5) arranged to engage with internal walls of the panel (panel engaging portion is capable of engaging with internal walls of a panel; see ** below), the panel engaging portion extending in the longitudinal direction from the first end to the second end (as seen in the figures); the panel engaging portion being arranged to provide a frictional force between the fastening element and the internal walls of the panel to impede relative movement of the fastening element and the panel (panel engaging portion is capable of providing a frictional force to impede movement; see ** below),
wherein the fastening element has a substantially constant cross section between the first end and the second end (as seen in the figures).
**- Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

    PNG
    media_image1.png
    426
    379
    media_image1.png
    Greyscale
			
    PNG
    media_image2.png
    476
    399
    media_image2.png
    Greyscale

   	    Annotated Figure 4 				Annotated Figure 5
Regarding claim 12, Cluff discloses wherein the fastening element includes a central body portion (26a) and the panel engaging portion comprises two bearing members (26c, 26d) which extend laterally of the central body portion (as seen in the figures).
Regarding claim 13, Cluff discloses wherein the central body portion is a web (see Figure 4).
Regarding claim 14, Cluff discloses wherein the bearing members are flanges (as seen in the figures) having an elongate outer edge arranged to bear against an internal wall of the panel (outer edges of the bearing members are capable of bearing against an internal wall of the panel; see ** above).
Regarding claim 16, Cluff discloses wherein the fastening element includes outwardly facing clip portions forming the frame engaging portion (see Annotated Fig. 6 below).

    PNG
    media_image3.png
    413
    332
    media_image3.png
    Greyscale

Annotated Figure 6
Allowable Subject Matter
Claims 1-8, 10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 1, Cluff (see embodiment of Fig. 10-12) discloses of a panel assembly comprising nearly all of the limitations of the claimed invention, including a frame member (28), a plurality of panels (16) and a plurality of fastening elements (42), but does not explicitly disclose wherein the frame member has a plurality of openings spaced along one edge thereof, wherein each opening receives a portion of a panel and wherein the frame engaging portion of the fastening element is configured to be inserted to be inserted through one of the plurality of openings, nor wherein the panel engaging portion of the fastening elements is engaged with internal walls of the panel and provides a frictional force between the fastening element and the internal walls when the panel assembly is in an assembled state.
Bisch (US 5,873,564) teaches of a similar assembly (embodiment of Fig. 17-19) comprising a frame member (200) with a plurality of openings (202), wherein fastening elements (210) and panels (204) are inserted within the openings. 
Milanowski (US 9,556,641) teaches of a similar assembly comprising a frame member (12), fastening elements (18), and balusters (16), wherein a panel engaging portion of the fastening elements (32) is engaged with internal walls of the panel (see Fig. 6-7; Col. 3 lines 32-42).
However, neither reference, nor a combination thereof teach or render obvious a panel assembly meeting all of the limitations of the claimed invention, in particular, a panel assembly comprising wherein the panel engaging portion of the fastening elements are engaged with internal walls of the panels and provide a frictional force between the fastening element and the panels. It would not be obvious to one of ordinary skill to modify Cluff to have their panel engaging portion engage the internal walls of their panels, as the panel engaging portion is intended to extend through receptacles (24) of the panel and would go against their intended use. There is no teaching, suggestion, or motivation absent Applicant’s own disclosure to have a panel assembly meeting all limitations of the claimed invention. Therefore, the combination of features is considered to be allowable.
Response to Arguments
The amendments to the claims filed March 28th, 2022 have been received and overcome the prior claim objections and grounds of rejection under 35 U.S.C. 103 for claims 1-8, 10. Claims 1-8, 10 are considered allowable as noted above.
Regarding the grounds of rejection under 35 U.S.C. 102(a)(1) for claims 11-14, 16, Applicant’s arguments have been fully considered, but they are not persuasive.
Applicant argues that the fastening element of Cluff is not capable of having a frame engaging portion. Examiner respectfully disagrees.
As noted above, “a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim”. Based upon Examiner’s interpretation of the prior art, and when giving the claims their broadest reasonable interpretation, the fastening element of Cluff does have a frame engaging portion, as seen within Annotated Fig. 1, as the frame engaging portion is capable of engaging with a frame. Further, when looking at Fig. 2-3 of Cluff, it can be seen that the frame engaging portion engages with chain-link (10) that is elongated (in that it has a length) and forms framework of a fencing panel. As such the rejection of claims 11-14, 16 under 35 U.S.C. 102(a)(1) as being anticipated by Cluff are upheld.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.J.B./	/Josh Skroupa/Examiner, Art Unit 3678                        	Primary Examiner, Art Unit 3678